Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1285
                      Lower Tribunal No. 12-1450 CC
                           ________________

            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                    Central Therapy Center, Inc.,
                       a/a/o Facundo Sanz,
                                  Appellee.


      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Michael J. Neimand, for appellant.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines);
Corredor & Husseini, P.A., and Maria E. Corredor, for appellee.


Before SCALES, LINDSEY and GORDO, JJ.

     PER CURIAM.
       Affirmed. See United Auto. Ins. Co. v. Cent. Therapy Ctr., Inc., 3D21-

950,   2022    WL   2444687,    at   *3   (Fla.   3d   DCA   July   6,   2022).




                                      2